Title: To George Washington from Jeremiah Olney, 7 February 1783
From: Olney, Jeremiah
To: Washington, George


                        
                            Sir
                            Providence 7th Feby 1783.
                        
                        I have this day been Hond with your Excellency’s favr of 24th Ulto Incloseing an act of Congress of 31st
                            Decer Respecting the Reduction of the Rhode Island Regmt &c. &c. on 1st March—I am Sorry I Cannot give your Excellency a more favourable account Respecting Raising men to Compleat the
                            Regmt. the State have not yet made the Least provision for Effecting it—the Genl Assembly will not meet untill 24th Inst.
                            & I doubt if the State will Even then take the matter up with their Usual Spirit—the hope of peace Seams to Lull
                            them to Sleep, & Quite leads them off their Ground—Should the State Take measures for
                            Compleating the Regmt, I Shall advise your Excellency of it as Speedily as possible. I have the Honor to be with Great
                            Esteem Your Excellency, Obed. Hume Ser.
                        
                            Jereh Olney
                        
                    